                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LAWRENCE ADAMCZYK,                               )
                                                  )
                Petitioner,                       )
                                                  )
 vs.                                              )          Case No. 19-cv-1380-NJR
                                                  )
                                                  )
 IDOC, WARDEN SULLIVAN,                           )
 DIRECTOR OF IDOC, and                            )
 IDOC STAFF,                                      )
                                                  )
               Respondents.                       )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Lawrence Adamczyk, a civilly committed pretrial detainee of the Illinois

Department of Corrections (“IDOC”) who is currently housed at Big Muddy River Correctional

Center (“Big Muddy”), brings this petition for writ of mandamus pursuant to 28 U.S.C. § 1651.

Adamczyk seeks an Order from the Court directing IDOC officials to transport him to the social

security office in order to obtain his Social Security Disability Insurance (“SSDI”) benefits.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).




                                                 1
                                            The Petition

       Adamczyk is a civilly committed individual under the Illinois Sexually Dangerous Persons

Act (“SDPA”), 725 ILCS 205/1.01 et seq. When Adamczyk first arrived at Big Muddy, he was

receiving SSDI benefits, but the benefits stopped (Doc. 1, p. 1). Adamczyk asked IDOC officials

how he could fix the issue so that he could start receiving benefits again, and officials told him

that he would have to go to the social security office to address the issue (Id. at p. 2). Adamczyk

believes that it is part of IDOC’s ministerial duties to transport him to the nearest social security

office in order to obtain his SSDI benefits. He points out that IDOC officials routinely transport

prisoners outside of the prison to meet their needs, including to provide prisoners with healthcare

(Id. at p. 2). Adamczyk believes that officials should transport him to the nearest social security

office to obtain his SSDI benefits and retroactive payments (Id. at p. 3).

                                             Discussion

       Two different federal statutes govern writs of mandamus. See 28 U.S.C. § 1361 and

28 U.S.C. § 1651. Adamczyk invokes 28 U.S.C. § 1651. But Section 1651 does not vest the Court

with jurisdiction to issue writs of mandamus against state officials and only allows federal courts

to “issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to

the usages and principles of law.” 28 U.S.C. § 1651(a) (emphasis added). Further, Section 1361

does not provide the Court with jurisdiction as federal mandamus jurisdiction is limited to actions

against “an officer or employee of the United States or any agency thereof.” 28 U.S.C. § 1361.

Adamczyk does not pursue relief from an officer or employee of the United States or one of its

agencies.

       Although Adamczyk cites to the Fifth, Thirteenth, and Fourteenth Amendments, none of

these Amendments provides for a writ of mandamus. Adamczyk also has made it very clear to the



                                                  2
Court that he does not intend to file a civil rights suit under 42 U.S.C. § 1983, although he does

cite to Section 1983 in his Petition (See Doc. 1, p. 1; Doc. 7, Doc. 9 at pp. 1-2). Adamczyk recently

filed a notice to the Court stating that his Petition is not a lawsuit but a petition seeking a writ of

mandamus pursuant to Section 1651 and that he merely cited to specific Amendments to support

his Petition but did not intend to sue individuals under those Amendments (Doc. 9 at pp. 1-2). To

the extent Adamczyk wishes to pursue a civil rights action, he would have to file a new case after

first exhausting his administrative remedies.

                                         Pending Motions

       Adamczyk’s Motion for Reconsideration Regarding Order Directing Prisoner Payment

(Doc. 9) is DENIED. The Petition was filed pursuant to 28 U.S.C. § 1651 which has a $400 filing

fee. Because Adamczyk was granted in forma pauperis status, his filing fee remains $350. The

Court notes that Adamczyk’s obligation to pay the filing fee for this action was incurred at the

time the action was filed, and thus the filing fee of $350.00 remains due and payable. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockish, 133 F.3d 464, 467 (7th Cir. 1998).

                                             Disposition

       For these reasons, this Petition for Writ of Mandamus is DISMISSED without prejudice

for lack of federal jurisdiction. Adamczyk is ADVISED that this dismissal shall not count as one

of his allotted “strikes” under the provision of 28 U.S.C. § 1915(g). See Hairy v. Lemon, 656 F.3d

521 (7th Cir. 2011).

       If he wishes to appeal this Order, Adamczyk must file a notice of appeal with this Court

within the time allotted in Fed.R.App.P. 4(a)(1)(A). If Adamczyk does choose to appeal, he will

be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal.

See Fed.R.App.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th



                                                  3
Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See Fed .R. App. P. 24(a)(1)(C). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed. R. App. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.


       IT IS SO ORDERED.

       DATED: 2/11/2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                  4
